DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 17-25 and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art does not disclose or render obvious a motivation to provide for a clutch device in combination with the remainder of the structure set forth in claim 1, particularly in combination with “the friction device (21) has at 2least one friction element (22) and at least one friction surface (23) which are pretensioned against one another in the axial direction (A) by applying force to form the friction-locked operative connection” and "one end of the at least one tensioning element (25) brings about a first axial force (F1) on the friction device (21) and the other end brings about a second axial force (F2) which is opposite the first axial force (F1) and is applied to the outer ring (17) and/or the inner ring (18) of the at least one rolling bearing (16)".
The closest prior art of Chasseguet ‘218 discloses a friction device 23 with friction element 27a and a tensioning element 50, but the tensioning element does not “bring about a first axial force on the friction device”.

The prior art does not disclose or render obvious a motivation to provide for a clutch device in combination with the remainder of the structure set forth in claim 22, particularly in combination with “wherein the tensioning device (24) engages the friction element (22) a first point and engages the clutch hub (2) at a second point, the first point further from the clutch rotational axis (D) than the second point wherein a radially innermost portion of the tensioning device 24 engages a shoulder formed in a radially outer surface of the clutch hub (2)”.


The prior art does not disclose or render obvious a motivation to provide for a clutch device in combination with the remainder of the structure set forth in claim 28, particularly in combination with “a radially innermost portion of the tensioning device 24 engages a shoulder formed in a radially outer surface of the clutch hub (2)”.
The closest prior art of Chasseguet ‘218 discloses a clutch hub 13/22, a friction device 48 with friction element 49 and a tensioning device 50, but the radial innermost portion of the tensioning device does not  “engage a shoulder formed in a radially outer surface of the clutch hub”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659